Case 16-21627        Doc 36     Filed 11/02/18     Entered 11/02/18 12:53:41          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 21627
         Sheila Palmer

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/05/2016.

         2) The plan was confirmed on 08/23/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/31/2018.

         5) The case was Converted on 10/02/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-21627             Doc 36         Filed 11/02/18    Entered 11/02/18 12:53:41                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $9,375.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $9,375.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,866.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $408.01
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,274.77

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American First Finance                  Unsecured         367.00        367.37           367.37           0.00       0.00
 Automotive Credit Corp                  Unsecured            NA           0.04             0.04           0.00       0.00
 Automotive Credit Corp                  Secured        8,776.00       8,776.04         8,776.00      4,224.43     875.80
 Capital One Bank                        Unsecured         680.00        680.55           680.55           0.00       0.00
 City of Chicago Department of Finance   Unsecured         950.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         700.00      1,146.55         1,146.55           0.00       0.00
 Comcast                                 Unsecured         300.00           NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         400.00        410.68           410.68           0.00       0.00
 Consolidated Properties                 Unsecured         519.00           NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured         700.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         908.00        908.00           908.00           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         456.00        456.53           456.53           0.00       0.00
 Mercy Hospital                          Unsecured         300.00           NA               NA            0.00       0.00
 Midland Funding LLC                     Unsecured         695.00        695.98           695.98           0.00       0.00
 Nationwide Credit & Collection          Unsecured         167.00           NA               NA            0.00       0.00
 PLS Financial Services Inc              Unsecured         250.00           NA               NA            0.00       0.00
 PNC Bank                                Unsecured         300.00           NA               NA            0.00       0.00
 Resurgent Capital Services              Unsecured         596.00        628.68           628.68           0.00       0.00
 Rush Hospital                           Unsecured         500.00           NA               NA            0.00       0.00
 US Department of Education              Unsecured      3,000.00            NA               NA            0.00       0.00
 USA Payday Loans                        Unsecured         200.00           NA               NA            0.00       0.00
 Webbank-Fingerhut                       Unsecured         356.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-21627        Doc 36      Filed 11/02/18     Entered 11/02/18 12:53:41             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,776.00          $4,224.43           $875.80
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,776.00          $4,224.43           $875.80

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,294.38               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,274.77
         Disbursements to Creditors                             $5,100.23

 TOTAL DISBURSEMENTS :                                                                       $9,375.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
